FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 5, 2020

                                    No. 04-19-00880-CV

                               EW WELLS GROUP, LLC.,
                                     Appellant

                                             v.

                          FONG SINN CONSTRUCTION, LLC.,
                                     Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI11489
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       On March 4, 2020, appellant filed an amended appellant’s brief and an unopposed motion
for leave to file an amended appellant’s brief. The motion for leave is GRANTED. It is
ORDERED that the amended appellant’s brief is accepted as filed.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court